


Exhibit 10.5




INTERCREDITOR AND SUBORDINATION AGREEMENT

                 This Intercreditor and Subordination Agreement (“Agreement”) is
made as of this 16th day of May, 2005, by and between Wells Fargo Business
Credit, Inc., a Minnesota corporation (“Wells Fargo”), and Ingram Micro Inc., a
Delaware corporation (“Ingram”).


BACKGROUND

                 A.     Wells Fargo, as lender, Infotech USA, Inc., a New Jersey
corporation (“Infotech-NJ”), as borrower, and Infotech USA, Inc., a Delaware
corporation (“Infotech-DE”), and Information Technology Services, Inc., a New
York corporation (“ITS”), as guarantors (Infotech-NJ, Infotech-DE and ITS each
an “Obligor” and collectively, the “Obligors”), are parties to that certain
Credit and Security Agreement, dated as of June 29, 2004, (as the same may be
amended, modified, supplemented or restated from time to time, the “Credit
Agreement”), pursuant to which: (i) Wells Fargo has made loans and other credit
accommodations to Infotech-NJ, and may, from time to time hereafter, make
additional loans and credit accommodations to Infotech-NJ; and (ii) the Obligors
have granted to Wells Fargo a security interest in the Wells Fargo Collateral
(as defined below) as security for the Wells Fargo Indebtedness (as defined
below). Capitalized terms not otherwise defined herein shall have the meanings
ascribed to such terms in the Credit Agreement.

                 B.     Ingram (i) has entered or is about to enter into that
certain Security Agreement between Ingram and Infotech-NJ, dated as of May 16,
2005 (the “Security Agreement”), pursuant to which Infotech-NJ has granted or
will grant Ingram a security interest in and to all of Infotech-NJ’s presently
owned and after acquired equipment, inventory, accounts and chattel paper and
(ii) has received or is about to receive (x) that certain Guaranty, dated as of
May 16, 2005, made by Infotech-DE in favor of Ingram and (y) that certain
Guaranty, dated as of May 16, 2005, made by ITS in favor of Ingram
(collectively, the “Guarantees”). The Security Agreement and the Guarantees and
all other documents, agreements and instruments related thereto or to the Ingram
Indebtedness, as each may be amended, modified, supplemented or restated from
time to time, are collectively referred to herein as the “Ingram Documents.”

                 C.     Wells Fargo and Ingram desire to enter into this
Agreement for the purpose of establishing their respective rights with respect
to their liens upon and security interests in the assets of the Obligors and
certain other rights, priorities and interests between them.

                 NOW, THEREFORE, in consideration of the foregoing and the
mutual covenants contained herein and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Wells Fargo and Ingram
hereby agree as follows:

                 1.     Definitions. All terms used in this Agreement (including
the foregoing recitals, which are part of this Agreement) that are defined in
the UCC (as hereinafter defined) as enacted shall have the meanings ascribed to
them in the UCC, unless otherwise expressly defined herein. As used in this
Agreement, the following terms shall have the meanings respectively set forth
after each:

--------------------------------------------------------------------------------


                          “Ingram Documents” shall have the meaning ascribed to
such term in the recitals to this Agreement.

                          “Ingram Indebtedness” shall mean any and all of the
present and future obligations, liabilities and indebtedness of the Obligors to
Ingram, whether now existing or hereafter arising, of every kind and character,
whether arising out of the purchase of Ingram Inventory or otherwise (including,
without limitation, interest or finance charges accruing after the commencement
of a bankruptcy proceeding by or against any Obligor, fees, collection costs and
expenses and other amounts), all whether direct or indirect, fixed or
contingent, matured or unmatured, liquidated or unliquidated, and whether
arising under contract, in tort or otherwise.

                          “Ingram Inventory” shall mean any and all presently
owned and hereafter acquired inventory sold by Ingram to Infotech-NJ for which
payment has not been received by Ingram.

                          “Ingram Inventory Receivables” shall mean any and all
accounts receivable of Infotech-NJ arising from the sale of any Ingram
Inventory.

                          “Lien” shall mean any lien, security interest, charge,
encumbrance, mortgage or deed of trust, howsoever arising.

                          “Loan Documents” shall mean the Credit Agreement and
any other documents, instruments or agreements executed or delivered in
connection therewith, as the same may be amended, modified, supplemented or
restated from time to time.

                          “Payment in Full” or “Paid in Full” shall mean the
indefeasible final payment in full in cash and satisfaction of the Wells Fargo
Indebtedness, in accordance with the Credit Agreement and the other Loan
Documents, and that such payment shall not be subject to defeasance,
disgorgement, repayment or return for any reason.

                          “UCC” shall mean the Uniform Commercial Code as the
same may be amended and in effect from time to time in the State of New York.

                          “Wells Fargo Collateral” shall mean all of each
Obligor's presently existing and hereafter acquired, created or arising personal
property (including, without limitation, all Ingram Inventory and Ingram
Inventory Receivables), wherever located, and all proceeds (including proceeds
of insurance) and products thereof.

                          “Wells Fargo Indebtedness” shall mean any and all of
the present and future Obligations (as defined in the Credit Agreement) of the
Obligors evidenced by, secured by, arising under or related to the Credit
Agreement and the other Loan Documents (including, without limitation, interest
accruing after the commencement of a bankruptcy proceeding by or against any
Obligor, fees, collection costs and expenses and other amounts), all whether
direct or indirect, fixed or contingent, matured or unmatured, liquidated or
unliquidated, joint or several and whether arising under contract, in tort or
otherwise.


2

--------------------------------------------------------------------------------


                2.     Priority of Security Interests.

                          (a)     Notwithstanding (i) any statement or term
contained in the Credit Agreement or any of the other Loan Documents or the
Ingram Documents or any other agreement with the Obligors to the contrary; (ii)
the time, order or method of attachment or perfection of the security interests
granted thereby or the time or order of filing or recording of any financing
statements or other lien or security interests; or (iii) anything contained in
any filing or agreement to which Wells Fargo or Ingram may now or hereafter be a
party, until such time as all of the Wells Fargo Indebtedness shall have been
Paid in Full and all financing arrangements among the Obligors and Wells Fargo
shall have been terminated, the priority of any and all Liens, rights and
interests of Ingram and Wells Fargo, whether now or hereafter arising and
howsoever existing, is as follows:

                          (A)     Except as otherwise expressly set forth
herein, Wells Fargo shall have a first priority security interest in all Wells
Fargo Collateral other than the Ingram Inventory and Ingram shall have a second
priority security interest in all Wells Fargo Collateral other than the Ingram
Inventory, which second priority security interest shall be subordinate and
junior to the security interest of Wells Fargo;

                          (B)     Ingram shall have a first priority security
interest in the Ingram Inventory and Wells Fargo shall have a second priority
security interest in the Ingram Inventory;

For purposes of the foregoing, any claim of a right of setoff, or lien of
judgment, execution or levy, shall be treated in all respects as a security
interest and no claimed right of setoff, lien or judgment, execution or levy
shall be asserted to defeat or diminish the rights or priorities provided for
herein.

                3.     Subordination of Debt. Ingram hereby subordinates its
right to payment under the Guarantees to the prior Payment in Full of the Wells
Fargo Indebtedness, and Ingram’s receipt of any payment pursuant to any of the
Guarantees is deferred until the Payment in Full of the Wells Fargo
Indebtedness. During the term of this Agreement, Ingram will not ask for,
demand, sue for, take or receive from Infotech-DE or ITS any payment in respect
of the Ingram Indebtedness. In the event that Ingram shall receive any payment
in respect of the Ingram Indebtedness in violation of this Section 3, it shall
receive and hold same for the benefit of Wells Fargo and shall forthwith deliver
the same to Wells Fargo in precisely the form received (except for the
endorsement or assignment of Ingram where necessary) for application against the
Wells Fargo Indebtedness, whether due or not due, and, until so delivered, the
same shall be held in trust by Ingram as the property of Wells Fargo.

                4.     Limitation on Ingram Inventory and Wells Fargo
Collateral.

                          (a)     During the term of this Agreement, Ingram
shall have no right to take any action with respect to the Wells Fargo
Collateral (other than the Ingram Inventory), whether by judicial or
non-judicial foreclosure, the seeking of the appointment of a receiver for any
portion of any Obligor’s property or assets or otherwise, or to take possession
of any of the Wells Fargo Collateral (other than the Ingram Inventory), and
shall have no rights of notification to any obligor or account debtor of any
Obligor for any purpose whatsoever.


3

--------------------------------------------------------------------------------


                          (b)     Unless and until all Ingram Indebtedness shall
have been indefeasibly paid in full in cash, Wells Fargo shall have no right to
take any action with respect to the Ingram Inventory, whether by judicial or
non-judicial foreclosure, the seeking of the appointment of a receiver for the
Ingram Inventory, or to take possession of any of the Ingram Inventory.

                5.     Distribution of Ingram Collateral and Wells Fargo
Collateral.

                          (a)     During the term of this Agreement, Ingram will
not ask for, demand, sue for, take or receive from any Obligor or any successor
or assign of any Obligor, including, without limitation, a receiver, trustee or
debtor in possession, whether by setoff or in any other manner, the whole or any
part of the Ingram Indebtedness from any of the Wells Fargo Collateral (other
than the Ingram Inventory) or any income or proceeds thereof. Ingram
acknowledges and agrees that the terms and provisions of this Agreement do not
violate any term or provision of any of the Ingram Documents and to the extent
any of the terms or provisions of this Agreement are inconsistent with any of
the terms or provisions of the Ingram Documents, the provisions of the Ingram
Documents shall be deemed to have been superseded and modified by this
Agreement.

                          (b)     During the term of this Agreement, until such
time as the Ingram Indebtedness is indefeasibly paid in full in cash and all
commitments between Infotech-NJ and Ingram shall have been terminated, Wells
Fargo will not ask for, demand, sue for, take or receive from Inoftech-NJ or any
successor or assign of Infotech-NJ, including, without limitation, a receiver,
trustee or debtor in possession, whether by setoff or in any other manner, the
whole or any part of the Wells Fargo Indebtedness from any of the Ingram
Inventory. Wells Fargo acknowledges and agrees that the terms and provisions of
this Agreement do not violate any term or provision of any of the Credit
Agreement or other Loan Documents and to the extent any of the terms or
provisions of this Agreement are inconsistent with any of the terms or
provisions of the Credit Agreement or other Loan Documents, the provisions of
the Credit Agreement or other Loan Documents shall be deemed to have been
superseded and modified by this Agreement.

                6.     Security for Ingram Indebtedness. Ingram agrees not to
ask for or receive from any Obligor, or otherwise obtain, whether by agreement,
by operation of law, or otherwise, and Lien of any kind whatsoever on or against
the Wells Fargo Collateral, or any portion thereof, or any other assets or
properties, as security for the payment or performance of the Ingram
Indebtedness, other than the security interests granted pursuant to the Security
Agreement, as in effect on the date hereof, and hereby waives any such lien it
may now or hereinafter have or obtain with respect to the Wells Fargo Collateral
or such assets or properties, other than the security interests.

                7.     Turnover of Wells Fargo Collateral Received by Ingram.
If, during the term of this Agreement, Ingram receives or takes possession of
any of the Wells Fargo Collateral (other than the Ingram Inventory), or any cash
or non-cash proceeds thereof, Ingram shall receive and hold the same for the
benefit of Wells Fargo and shall forthwith deliver the same to Wells Fargo in
precisely the form received (except for the endorsement or assignment of Ingram
where necessary) for application against the Wells Fargo Indebtedness, whether
due or not due, and, until so delivered, the same shall be held in trust by
Ingram as the property of Wells Fargo.


4

--------------------------------------------------------------------------------


                8.     Turnover of Ingram Inventory Received by Wells Fargo. If,
during the term of this Agreement, Wells Fargo receives or takes possession of
any of the Ingram Inventory, Wells Fargo shall receive and hold the same for the
benefit of Ingram and shall forthwith deliver the same to Ingram in precisely
the form received for application against the Ingram Indebtedness, whether due
or not due, and, until so delivered, the same shall be held in trust by Wells
Fargo as the property of Ingram. Nothing herein shall be construed as obligating
Wells Fargo to hold any cash or non-cash proceeds of Ingram Inventory in trust
for, or for the benefit of, Ingram, or requiring Wells Fargo to deliver such
proceeds to Ingram (all of such proceeds being the property of Wells Fargo).

                9.     Effect of Bankruptcy of the Borrowers. This Agreement
shall remain in full force and effect notwithstanding the filing of a petition
for relief by or against any Obligor under the United States Bankruptcy Code, 11
U.S.C.S. 101 et seq, as to any pre-petition or post-petition obligations under
the Credit Agreement or other Loan Documents or the Ingram Documents.

                10.     Cooperation. Upon the occurrence and during the
existence of any Event of Default as defined in either the Credit Agreement or
other Loan Documents, or in the Ingram Documents, as the case may be, or in the
event of commencement of foreclosure or comparable proceedings under either such
agreements, Wells Fargo and Ingram agree to cooperate in the exercise of their
respective remedies to maximize recovery on all Wells Fargo Collateral subject
to the provisions of this Agreement:

                          (a)     (i) Irrespective of whether any Event of
Default (as such term is defined in the respective documents) shall have
occurred under the terms of the Credit Agreement, the other Loan Documents or
the Ingram Documents, and notwithstanding any provision of the UCC or in any
security agreement executed by any Obligor in favor of Ingram, so long as the
Wells Fargo Indebtedness shall not have been Paid in Full, Ingram shall not take
any action to foreclose or realize upon or enforce any of its rights with
respect to the Wells Fargo Collateral (other than the Ingram Inventory),
including without limitation, by execution after obtaining a judgment against
any Obligor.

                                    (ii)     Irrespective of whether any Event
of Default (as such term is defined in the respective documents) shall have
occurred under the terms of the Credit Agreement, the other Loan Documents or
the Ingram Documents, and notwithstanding any provision of the UCC or in any
security agreement executed by any Obligor in favor of Wells Fargo, so long as
any obligations of any Obligor to Ingram under the Ingram Documents remain
unpaid, Wells Fargo shall not take any action to foreclose or realize upon or
enforce any of its rights with respect to the Ingram Inventory, including
without limitation, by execution after obtaining a judgment against any
Obligors.

                          (b)     (i) Wells Fargo shall have the exclusive right
to collect, recover, demand, compromise, settle, release, adjust, discount,
sell, transfer or otherwise realize on or dispose of the Wells Fargo Collateral
(other than the Ingram Inventory) as provided in the Credit Agreement or other
Loan Documents, and to foreclose its security interest in such Wells Fargo
Collateral (other than the Ingram Inventory) in the manner deemed appropriate by
Wells Fargo, and Ingram waives any objection or claim based on reasonableness of
collection efforts or


5

--------------------------------------------------------------------------------


disposition. Ingram will execute any and all releases, termination statements,
assignments and other documents as may be required to give effect to the
provisions of this Paragraph.

                                    (ii)     Ingram shall have the exclusive
right to collect, recover, demand, compromise, settle, release, adjust,
discount, sell, transfer or otherwise realize on or dispose of the Ingram
Inventory as provided in the Ingram Documents, and to foreclose its security
interest in such Ingram Inventory in the manner deemed appropriate by Ingram,
and Wells Fargo waives any objection or claim based on reasonableness of
collection efforts or disposition. Wells Fargo will execute any and all
releases, termination statements, assignments and other documents as may be
required to give effect to the provisions of this Paragraph.

                 11.     Marshalling. Each of the parties hereto agrees that
during the term hereof it will not exercise any rights it may have in law or
equity to require the other party to marshal any of the Wells Fargo Collateral.

                12.     Term. This Agreement shall remain in full force and
effect until all of the Wells Fargo Indebtedness shall have been Paid in Full
and all financing arrangements and commitments between the Obligors and Wells
Fargo shall have been terminated. This Agreement shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of any of the
Wells Fargo Indebtedness is rescinded or must otherwise be returned by Wells
Fargo upon the insolvency, bankruptcy or reorganization of any Obligor or
otherwise, all as though such payment had not been made. This is a continuing
agreement and Wells Fargo may, in its discretion, continue to extend credit or
other financial accommodations and loan monies to or for the benefit of any
Obligor, on the faith hereof, under the Credit Agreement or other Loan
Documents, without notice to Ingram. Notwithstanding the foregoing, Ingram may
terminate this Agreement upon notice to Wells Fargo so long as, at the time of
such notice, all Ingram Indebtedness has been satisfied, all financing
arrangements and commitments between Ingram and the Obligors have been
terminated and Ingram’s Lien on the Wells Fargo Collateral (including, without
limitation, all Ingram Inventory and all Ingram Inventory Receivables) has been
released.

                13.     Relationship of Parties. This Agreement is entered into
solely for the purposes set forth herein, and except as expressly provided
herein, neither party assumes any other duties or responsibilities to the other
regarding the financial condition of the Obligors or any other party, or
regarding any of the Wells Fargo Collateral or regarding any other circumstance
bearing upon the risk of nonpayment of the obligations of any Obligor under any
of the agreements referred to herein. Each party shall be responsible for
managing its financing relationships with the Obligors, and neither party shall
be deemed to be the agent of the other for any purpose. Wells Fargo may alter,
amend, supplement, release, discharge or otherwise modify any terms of the
Credit Agreement or any of the other Loan Documents without notice to or consent
of Ingram including, without limitation, increasing the indebtedness under any
such agreements or extending the time for payment; provided, however, that any
such alterations, amendments, supplements, releases, discharges or modifications
shall not affect the priorities, the rights or the duties of the parties
hereunder. Ingram may not alter, amend, supplement, release, discharge or
otherwise modify any terms of the Ingram Documents in any manner which would
have a material adverse effect on Wells Fargo without Wells Fargo’s prior
written consent.


6

--------------------------------------------------------------------------------


                14.     Notices. Except as otherwise herein provided, any notice
or other communication required hereunder shall be in writing (messages sent by
e-mail or other electronic transmission (other than by telecopier) shall not
constitute a writing, however any signature on a document or other writing that
is transmitted by e-mail or telecopier shall constitute a valid signature for
purposes hereof), and shall be deemed to have been validly served, given or
delivered when received by the recipient if hand delivered, sent by commercial
overnight courier or sent by facsimile, or three (3) Business Days after deposit
in the United States mail, with proper first class postage prepaid and addressed
to the party to be notified as follows:

        (i)     if to Wells Fargo, then to:

  Wells Fargo Business Credit, Inc.
119 West 40th Street
New York, New York 10018
Attention: Sal Mutone
Telecopier No.: 636-728-3279


        (ii)     if to Ingram, then to:

  Ingram Micro Inc.
1759 Wehrle Drive
Williamsville, New York 14221
Attention: Vice President - Credit
Telecopier No. 716-565-8021


                 15.    Contesting Liens or Security Interests. Neither Wells
Fargo nor Ingram shall contest the validity, perfection, priority or
enforceability of any Lien granted to or for the benefit of the other, and each
hereby agrees to cooperate in the defense of any action contesting the validity,
perfection, priority or enforceability of such Liens.

                 16.    Modifications in Writing. No amendment, modification,
supplement, termination, consent or waiver of or to any provision of this
Agreement nor any consent to any departure therefrom shall in any event be
effective unless the same shall be in writing and signed by or on behalf of each
of Wells Fargo and Ingram. Any waiver of any provisions of this Agreement, and
any consent to any departure from the terms of any provision of this Agreement,
shall be effective only in the specific instance and for the specific purpose
for which given.

                 17.    No Benefit to Third Parties. The terms and provisions of
this Agreement shall be for the sole benefit of Wells Fargo and Ingram and their
respective successors and assigns, and no other person, firm, entity or
corporation shall have any right, benefit, priority, or interest under, or
because of this Agreement.

                 18.    Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such


7

--------------------------------------------------------------------------------


provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

                 19.    Complete Agreement. This Agreement constitutes the
complete agreement and understanding of each of Wells Fargo and Ingram with
respect to the subject matter contained herein, and supersedes all prior or
contemporaneous oral and written negotiations, agreements and understandings,
express or implied, with respect to the subject matter contained herein.

                 20.    No Joint Venture. Each of Wells Fargo and Ingram
acknowledges and confirms that this Agreement shall not create a joint venture,
agency or fiduciary relationship.

                 21.    Successors and Assigns; etc. This Agreement shall be
binding upon and shall inure to the benefit of the respective successors and
assigns of Wells Fargo and Ingram, and shall be irrevocable.

                 22.    WAIVER OF JURY TRIAL; SERVICE OF PROCESS. WELLS FARGO
AND INGRAM HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREUNDER. EACH OF WELLS FARGO AND INGRAM HEREBY IRREVOCABLY WAIVE PERSONAL
SERVICE OF PROCESS AND CONSENT TO SERVICE OF PROCESS BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED AT THE ADDRESS SET FORTH IN SECTION 14. IN NO
EVENT WILL WELLS FARGO OR INGRAM BE LIABLE FOR LOST PROFITS OR OTHER SPECIAL OR
CONSEQUENTIAL DAMAGES.

                 23.    Choice of Law. The validity, interpretation and
enforcement of this Agreement shall be governed by the laws of the State of New
York.

                 24.    Counterparts. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original,
submissible into evidence, and all of which together shall be deemed to be a
single instrument.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]







8

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, this Agreement has been duly executed on the date
first set forth above.

  WELLS FARGO BUSINESS CREDIT, INC.



  By:  /s/ Sal Mutone

--------------------------------------------------------------------------------

  Name:   Sal Mutone

--------------------------------------------------------------------------------

  Title:   Vice President

--------------------------------------------------------------------------------



  INGRAM MICRO INC.



  By:  /s/ Chris Sweeney

--------------------------------------------------------------------------------

  Name:   Chris Sweeney

--------------------------------------------------------------------------------

  Title:   Director of Credit

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


Acknowledgment by Obligors

        Each Obligor, although not a party to the foregoing Agreement, hereby
acknowledges such Agreement and agrees to be bound thereby to the extent the
provisions thereof are applicable to it.

  INFOTECH USA, INC., a New Jersey Corporation



  By:  /s/ J. Robert Patterson

--------------------------------------------------------------------------------

  Name:   J. Robert Patterson

--------------------------------------------------------------------------------

  Title:   Treas/Sec'y

--------------------------------------------------------------------------------



  INFOTECH USA, INC., a Delaware corporation



  By:  /s/ J. Robert Patterson

--------------------------------------------------------------------------------

  Name:   J. Robert Patterson

--------------------------------------------------------------------------------

  Title:  CFO

--------------------------------------------------------------------------------



  INFORMATION TECHNOLOGY SERVICES, INC., a New York corporation



  By:  /s/ J. Robert Patterson

--------------------------------------------------------------------------------

  Name:   J. Robert Patterson

--------------------------------------------------------------------------------

  Title:  Treas/Sec'y

--------------------------------------------------------------------------------

